Citation Nr: 1432177	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to servicer connection for an acquired psychiatric disorder other than major depressive disorder and posttraumatic stress disorder (PTSD), claimed as psychosis with neurosis.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to January 1993.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied a claim to reopen a previously denied claim of entitlement to service connection for a major depressive disorder and denied service connection for a psychiatric disorder, claimed as psychosis with neurosis.  

In June 2010, the Board issued a decision that denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a memorandum decision that vacated the portion of the June 2010 Board decision that denied entitlement to service connection for a psychiatric disorder, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.  

In October 2013, the Board remanded for a complete copy of the Veteran's service personnel records and any pertinent unit records, to include any pertinent arrest records; all pertinent VA treatment records dated from June 2012; and a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder other than major depressive disorder, including psychosis with neurosis, and PTSD.  

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand of the Veteran's claim for service connection for an acquired psychiatric disorder other than major depressive disorder and PTSD, claimed as psychosis with neurosis, is necessary before the Board decides this appeal.  

The Board has inspected the Virtual and hard copy of the Veteran's claims file and there is no indication that a VA examination was conducted to determine the nature and etiology of any current acquired psychiatric disorder other than major depressive disorder, including psychosis with neurosis, and PTSD.  Thus, the Veteran needs to be scheduled for a VA examination in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As for VA treatment records, while there appears to be a few VA treatment notes associated with the file since June 2012, the last treatment note is dated May 2013.  Thus, the Veteran's outstanding VA treatment records, if extant, must be secured on remand.  See 38 C.F.R. § 3.159(c) (2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

Finally, while it appears that the Veteran's service personnel file has been associated with the claims file, there is no evidence that the RO attempted to obtain any arrest records that may be pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records and associate them with the physical OR virtual claims file, to include associating with the claims folder all pertinent VA treatment records dated from May 2013, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.  

2.  The RO or AMC should attempt to obtain a complete copy of the Veteran's service personnel records and any pertinent unit records, to include any pertinent arrest records.  All attempts to obtain such records, and any negative responses to requests for such records, should be documented in the claims file, and any records obtained should be associated with the claims file.  

3.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder other than major depressive disorder, including psychosis with neurosis, and PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis other than major depressive disorder including psychosis with neurosis, and PTSD, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder:  (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service personnel and treatment records, and his post-service private and VA medical records.  The examiner must be informed that the Board accepts as credible the Veteran's assertion that he experienced fear and guilt as a result of firing weapons during service and has continued since his discharge from active service.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  
 
4.  Thereafter, readjudicate the Veteran's claim.  If any benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



